 GREYHOUND AIRPORT SERVICES291Greyhound Airport Services, Inc. and GreyhoundAirport Services,Inc. of VirginiaandDistrict LodgeNo. 67,International Association of Machinists andAerospaceWorkers,AFL-CIO,Petitioner.Case5-RC-7262March 24, 1971DECISION ON REVIEWBY MEMBERSFANNING,BROWN, AND JENKINSOn August 3, 1970, the Regional Director forRegion 5 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate the Petitioner's requested unit of dis-patchers employed by the Employer at WashingtonNational Airport and Dulles International Airport,'and rejected the Employer's contention that suchdispatchers are supervisors as defined in the Act.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions,Series 8, asamended, the Employer filed atimely request for review of the Regional Director'sDecision on the grounds that he made factual findingswhich are clearly erroneous and that, in making hisunit finding, he departed from officially reportedprecedent. By telegraphic order dated September 2,1970, the National Labor Relations Board granted theEmployer's request for review and stayed the electionpending itsDecision on Review. Thereafter, theEmployer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, the Board has delegat-ed its powers in connection with this case to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingtheEmployer's brief on review and affirms theRegionalDirector'sDecision, for the followingreasons: 2The Employer, under contract with the FederalAviationAdministration,providescontinuousground transportation services for passengers usingWashington National and Dulles International Air-ports. It utilizes 193 taxicabs, 23 coaches, and 42limousines,operated by 975 full-time and part-timedrivers.A vice president of operations and a director ofpersonnel,with offices at National, have overalliOn August 27, 1970, the Decision and Direction of Election wasamended to exclude dispatcher trainees from the requested dispatcher unitper agreement of the parties,as they are currently regularly employed asdriversand are included in the established drivers' unit,currentlyrepresented under contract by Amalgamated Transit Union Local 1528.2The Employer's request for oral argument is hereby denied as therecord and briefs,in our opinion,adequately present the issues and thepositions of the partiesiAs of thehearing held on June4 and 5,there had been oneresponsibilities. In direct charge of operations at eachairport are an operations manager and two assistantoperations managers. Assisting them in shift supervi-sionare a number of supervisors-on-duty, to be morefully discussed below.There are 31 dispatchers whose supervisory status isin dispute, 26 assigned to National and five to Dulles.Theywear an emblem designating them as"supervisors." They are paid a salary, and generallywork a 9-hour day, 5 or 6 days a week. Drivers receivea Chauffeur's Manual whichsetsforth the Employer'spolicy as to their operations. The manual states that"any employee found to be under the influence ofintoxicants when reporting for duty, while on duty, oron or about the Company's premises at any time,automatically dismisses himself from the service ofthe Company"; and that "Employees found to beaddicted to the use of habit-forming drugs will bedismissed from the Company." It also sets forthrequirements as to uniform, personal appearance, andgeneral conduct. The manual also details the obliga-tions of drivers to dispatchers; i.e., authorization ofovertime, reporting of defects found in their vehicles,authorization for operation of a cab without use oftaximeter, trip reports, their practices "on the line"(limousine or cab) at the airports and at the variousother terminals, radio operation, operation of vehiclesoutside the metropolitanarea,reporting of accidents,etc.The dispatchers are generally informed of theEmployer'spoliciesthroughmeetingswithmanagement3 and bulletins issued from time to time.At Dulles, the operations manager has two assist-ants, one on duty from 9 a.m. to 6 p.m. and the otherfrom 5 p.m. to 2 a.m. There are five dispatchers, themost senior of whom is on duty from 2 a.m. to 8 a.m.4There are two dispatcher locations manned during theday and evening shifts. At one location, the east door,the actual dispatching of buses and limousines occurs.A cab dispatcher handles the cab line at the otherlocations, thewestdoor.During peak periods,between 4 and 8 p.m., a third dispatcher may be used.The Dulles operation utilizes 17 buses (of differentsizes),11 limousines,and 10 cabs. There are 13scheduled bus runs. As needed, backup buses are usedfor "wild" runs.5 Limousines are used for reservationpickup. Although the maximum number of Dullescabs used at any onetime is10, almost 40 Nationalcabs are called in during the peak period each day.management meeting attended by all dispatchers in March 1970, and onefor hotel dispatchers only inApril 1970 Therewas testimony that five orsix dispatcher meetings were held in 1969, with no indication as to theirscope4 It is not clear from the record whether he occupies the status of asupervisor-on-duty5A wild run is an unscheduled one directedby a dispatcherto handleoverflow passenger traffic189 NLRB No. 53 292DECISIONS OF NATIONALLABOR RELATIONS BOARDAbout 95 full- and part-time drivers work out ofDulles. They are clocked in by the dispatcher-on-dutyor the cashier and report to the car and routeassignment dispatcher who is on the west door. Thedetails of vehicle assignment and dispatching proc-dures appear to be the same at both airports and aredescribedbelow.Because the higher volume ofpassenger traffic is at National, greater specializationof dispatcher functions are there present. Therefore,the duties of the dispatchers appear to be morediversified at Dulles than at National.At National, the operations manager has twoassistants, one of whom works a day shift with himand is the telephone instructor, while the other worksthe evening shift. Covering the midnight to 7 a.m. shiftand the weekend shifts are five dispatchers designatedas supervisors-on-duty (found by the Regional Direc-tor to be supervisors as defined in the Act).6 Inaddition, there are 26 dispatchers (a maximum of 12on each of the daylight shifts and two on the nights)assigned to specialized dispatching functions atvarious locations. On each of the daylight shifts, anapproximate average of 140 cabs convey passengersto and from the airport. There are 26 scheduled dayruns for limousines and 24 evening runs, in additionto "wild" runs when need arises. Also, five or six buses(of relatively small size) are used as needed. Theduties of the dispatchers at their various "hills" orlocations were detailed by the operations managerand may be summarized as follows:Car assignment hill:A dispatcher is assigned to thishill on two shifts, from 4 a.m. to 1 p.m., and 1 p.m. to10 p.m. Generally, the same man is assigned to thishill, but at least half the dispatchers have at one timedone the work. This dispatcher works next to thecashiers (there is a window for the car assignmentman and two windows for cashiers); the first shiftman spends part of his shift doing cashier work. Thefirst shift car assignment man each morning checksthe vehicles in the lot and prepares the program sheet,assigning vehicles of each type to drivers on the basisof seniority, as required by the contract covering thedrivers.There are about 880 full- and part-timedrivers assigned to National. When the drivers clockin they are given a manifest and directed to theirassigned vehicles. The driver reports any discrepan-cies in the manifest or defects in the vehicle to the carassignment man who takes the necessary action. He isthe contact man between the shop and the drivers forrepair and maintenance of the vehicles; and hehandles details when vehicle breakdowns occur on the6The "supervisor-on-duty" is the highest company official on dutyduring shifts when the operations manager and assistant operationsmanagersare not present This position was created by the Employer at therequest of the dnvers'representatives in order that the representativeworking the line would have somebody to consult and talk to ongrievancesThey have authority to answer any problems which may ariseroad and investigates accidents. He is also the contactman for dispatchers desiring additional vehicles, andhe calls in drivers as needed, using the "extra" listwhich again is prepared on the basis of seniority.Because full-time drivers have certain minimum workguarantees under the drivers' contract, they at times,when available, enjoy priority over part-time drivers.The car assignment man checks the drivers' appear-ance and uniform when they report in and can requirethem to take corrective action, including authonza-tion to purchase articles of clothing. He can excusedrivers for sickness. In case of continued absenteeism,discrepancies, or other violations of rules or policy, heprepares a short form complaint report (on which hemay at times make a recommendation) and refers thedriver to the operations manager or, in his absence,the assistant operations manager or the supervisor-on-duty. After an independent investigation of thematter, a decision is made what action to take, if any.In some cases, where serious violations are involved,such as alleged drunkenness or refusal to acceptinstructions, the dispatcher may "knock" the driver"off the clock," an action which has the effect ofsuspending him from work until his status is resolved.If a grievance is filed concerning the matter and thegrievance is resolved in favor of the driver, reimburse-ment is made for any loss of income resulting from thesuspension from duty.Cashier hill:From 1 p.m. to 10 p.m., two dispatchersperform the cashier function; i.e., checking outmanifests submitted by dnvers, counting money, etc.A female cashier works a day shift.? From 10 p.m. to 7a.m. one dispatcher is on the cashier hill. The cashierdispatchers report manifest discrepancies of a seriousnature to the operations manager and may require adriver to take further training under the Employer'smanifest training program.8Door dispatchers:At the south door, the starter pointfor dispatching, where most passengers are directedfor transportation, there are three dispatchers on dutyon each daylight shift, designated as limousine, route,and cab dispatchers. The cab dispatcher handles themain cab line. The limousine dispatcher contacts thepassengers and loads them into limousines. The routedispatcher controls the time element, instructs the busand limousine drivers as to the route, and checks theload. These dispatchers can, when in their judgment itis necessary, use a cab forlimousineservice and viceversa.They may also authorize overtime when thedemand requires it. At the United Airlines door, ontwo overlapping daylight shifts, there is a limousinewhile they are on duty insuchcapacityAs aboveindicated,priorto I p in the car assignment man spendssome time performing the cashier function8 Therecord shows that a cashier dispatcher reported a cash shortageThe operationsmanager suspended the driver involved the following dayand I week later, after his investigation,discharged the driver GREYHOUND AIRPORT SERVICES293and cab dispatcher. At the center or main door, closeto which is the operations center and main terminaloffice, a cab dispatcher works on each of three shifts.This dispatcher receives instructions from the controloffice window as to all door-to-door and crew pickupsand makes the assignments. The Page Internationalterminal door and the north terminal door each has adispatcher on two daylight shifts who does cab andlimousine dispatching.Dixon, a cab dispatcher assigned to the south door,testified for the Petitioner. He stated that he has neverexercised the authority to suspend a driver from duty,but when a man refuses to accept his instructions orcommits serious breaches of policy, he can and doesrequire the driver to go the the office of the operationsmanager.However, when minor alterations havearisen on the cab line, he has "ironed it out" with thedriver on the platform.9Operations control office:This office, which is closeto the main terminal office where the operationsmanager and his assistants are located, is manned byone or two dispatchers on each of the two daylightshifts.10All dispatchers have manned this hill at onetime or another. These dispatchers spend much oftheir time on the telephone. They take care ofinbound reservations, arrange for pickups of passen-gers and crews, handle complaints and make adjust-ments in rates, make refunds to passengers, handleemergency requests for transportation, when neces-sary contract out transportation requests to othercompanies, and provide shuttle service on the field inemergencies.Downtown dispatchers:A dispatcher is on duty from8 a.m. to 6 p.m. at the Statler Hotel. Also, one is oneach of two daylight shifts at both the WashingtonHilton Hotel and the Howard Johnson Motel. Thesedispatchers have a schedule of limousine service toguide them in serving hotel guests. If larger groupsrequire transportation, they request same of the routeman at the south door at National. In case of abreakdown in service they use the hotel cabstand.The operations manager testified that dispatcherspreparemany short form complaint reports ondrivers.11Perhaps typical are the following, inevidence. One involved a driver who was instructedby a door dispatcher to make a pickup at Hangar 2and responded "To hell with you." The incident wasinvestigated by one of the assistants to the operationsmanager who suspended the driver for the day and9For example, Dixon testified "I don't think it is necessary for an adultman to have to be written up like a child Consequently, most of the minoror petty things I observed there I simply talked it over with the driver" Hefurther testified that other dispatchers who do not handle it that way havemore trouble, that "they will write up a complaint "10Although not entirely clear it appears that two men are on this hill oneach shift but that one of them may be a dispatcher excluded as a"supervisor-on-duty "warned of dismissal if the practice continued. Anoth-er involved a report by a night dispatcher on thecashierhill(who acts as supervisor-on-duty onSaturday nights) that he observed a cabdriverexceeding the speedlimitat 60 m.p.h., overtook him,and cautioned him to slow down. Other reportsoffered in evidence were made by car assignmentdispatchers and generally involved absenteeism.The operations manager testified that the dispatcherhas authority to discipline a driver by "knocking himoff the line." He added that the dispatcher could"fire" a man who was "under the influence of liquor"or "a disgrace to the platform or anybody." However,he elaborated by saying that the dispatcher "relieves[the offending driver] of his duties and he refers himtome the next day" and that he independentlyinvestigates the matter.12Upon the foregoing and the entire record in thiscase,we conclude,in agreementwith the RegionalDirector, that the dispatchers in issue are notsupervisors as defined in the Act. It is clear that theprimary responsibility of the dispatchers is to provide,as expeditiously as possible, vehicular transportationfor airline passengers and personnel going to andfrom the airports involved. Incidental to that respon-sibility,as above described, the dispatchers assignvehicles and give directions to drivers in accord withtheEmployer's established policies, including theprovisions of the existing collective-bargaining agree-ment covering the drivers. For this reason, we findthat the assignments made and the directions given donot require the use of independentjudgment.13As detailed above, the dispatchers are also requiredto implement the Employer's policies and rules withrespect to driver appearance and conduct, and whenthey observe infractions they bring them to theattention of the drivers involved. The dispatchers onoccasion "write up" a driver forrulesinfractions andmay recommend discipline, e.g., that a full-time driverwith a record for frequent unexcused absences begiven the status of a part-time driver. Also, on some ofthe assignment hills, as noted, dispatchers may in caseof a serious rules violation "knock" a driver "off theclock" and direct him to report to the operationsmanager's office. However,in all casesof reportedrules infractions, the operationsmanager or anacknowledged supervisor conducts an independentinvestigation and takes appropriate action. No in-stances have been cited of a dispatcher on his own11Althoughsome dispatchers make comments on recommendations inthe spaceprovidedtherefor on the forms,there was testimony thattheydonot have access to a driver'spersonnel file to ascertain his past record ofviolation of rules12However,as above indicated, no instances were cited in the recordwhere a dispatcher has in fact sent a man home13SeeThe BaltimoreTransitCompany,92 NLRB1260, andCapitalTransit Company,98 NLRB141, 145 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDinitiative sending a driver home. In the circumstances,we find that the dispatchers here involved merelyreport incidents of alleged rules infractions to ac-knowledged supervisors for disposition and do notthemselves have or exercise the power to suspend oreffectively to recommend changes in the status ofdrivers.1414SeeCareyTransportation,Inc,119NLRB 332,CapitalTransitCompany,114 NLRB 617, 628, where reporting rule infraction was deemedamatter of monitoring rather than supervising, cfSpector Freight System,Inc,141NLRB 1110, 1113, 1118, where city dispatchers were foundsupervisors "on substantial evidence" of authority to discipline city dnversSee alsoN L R B v City Yellow Cab Company,344 F 2d 575, 581 (C A 6),enfg 144 NLRB 994, in which the court found that switchboard operators,also referred to as dispatchers, who dispatched cabs and, took customercomplaints, had no authority to suspend for a "substantial period" despitethe fact that they could call drivers off the road for rule infraction, and noauthority effectively to recommend discipline of drivers, distinguishing itsearlier decision inEastern Greyhound Lines v N L R B,337 F 2d 84 (C A6), reliedon bythe Employer11 In order to assure that all eligible voters may have the opportunity toAccordingly,we shall remand the case to theRegional Director in order that he may conduct anelection pursuant to his Decision and Direction ofElection, except that the eligibility payroll period forthe election shall be that proceeding the date ofissuance-15be informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L.R B v Wyman-Gordon Co,394 U S759Accordingly, it is hereby directed that a corrected election eligibilitylist,containing the names and addresses of all the eligible voters, must befiledby the Employer withthe RegionalDirector for Region 5 within 7days of the date of this Decision on Review The Regional Director shallmake the list available to all parties to the election No extension of time tofilethislistshallbe granted by the Regional Director except inextraordinary circumstances Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled